                                             CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                March 19, 2020


TIME:                                10:30 A.M.


DOCKET NUMBER(S):                    CV-19-6471 (DLI)

                                     MCDONALD'S CORP. V. VANDERBILT ATLANTIC HOLDINGS
NAME OF CASE(S):                     LLC


FOR PLAINTIFF(S):                    Walsh



FOR DEFENDANT(S):                    Koh, Meister



NEXT CONFERENCE(S):                  JUNE 1, 2020 AT 11:00 A.M., BY PHONE



FTR/COURT REPORTER:                  10:37 - 11:00 (AT&T)

RULINGS FROM TELEPHONE CONFERENCE:

For the reasons discussed on the record, Plaintiff's Letter Motion for Discovery [13] is denied at this time.
Discovery is stayed pending resolution of Defendant's Motion to Compel Arbitration.
The Court will hold a further telephone conference on June 1, 2020 at 11:00 a.m. and will reassess the need for discovery
again at that time.
